Citation Nr: 0116854	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  01-04 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to an increased rating for spondylolisthesis, L5-
S1, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:  Disabled American Veterans 



INTRODUCTION

The veteran had over 19 years of active duty prior to his 
retirement in February 1975.  This matter comes on appeal 
from a March 2001 decision by the Salt Lake City VA Regional 
Office.


FINDING OF FACT

Spondylolisthesis, L5-S1, is manifested by complaints of 
constant low back pain and slight limitation of motion 
without spasm, requiring chiropractic treatment and 
medication for relief.


CONCLUSION OF LAW

An increased rating of 20 percent for spondylolisthesis, L5-
S1, is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 471a, 
Codes 5292, 5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION


Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45. 

Limitation of motion of the lumbar spine is evaluated as 
follows: Severe, 40 percent; Moderate, 20 percent; Slight, 10 
percent. 38 C.F.R. § 4.71a, Code 5292.

Lumbosacral strain is evaluated as follows: Severe; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; With characteristic pain on 
motion, 10 percent; With slight subjective symptoms only, 
noncompensable. 38 C.F.R. § 4.71a, Code 5295.



The Evidence

A review of the record shows that the veteran was accorded a 
VA orthopedic examination in March 2001. The report of this 
examination reveals that he complained of constant low back 
pain without radiculopathy, sensory changes, or bowel or 
bladder dysfunction. He received chiropractic treatment twice 
a month, and took Motrin and aspirin for pain control. 
Clinical examination demonstrated no tenderness or muscle 
spasm. There was slight limitation of motion with paraspinous 
pain at the extremes of motion. Sensation was intact in the 
buttocks and the lower extremities. The assessment was 
chronic low back pain syndrome.

In May 2001, Dr. E. Dean Conway advised that the veteran had 
been treated with subluxations for a chronic multiple joint 
condition for about 5 years.


Analysis

The slight limitation of motion noted on examination in March 
2001 is reflected by the 10 percent evaluation now assigned 
under code 5292. The veteran has not voiced radicular 
complaints, and no neurologic abnormalities as to warrant a 
higher evaluation under 38 C.F.R. § 4.71a, Code 5293 (2000) 
have been noted.

Although no muscle spasm was evident at the time of the March 
2001 examination, there was loss of lateral spine motion. 
Further, the Board finds that the paraspinous pain present at 
the extremes of motion, as well as the veteran's complaints 
of constant low back pain, are probative of additional 
functional loss, thus providing a basis for an increased 
evaluation of 20 percent based on 38 C.F.R. §§ 4.40, 4.45; 
Codes 5292, 5295; DeLuca. The Board finds that the veteran 
has evidenced no additional manifestations not already 
contemplated, such as atrophy, weakness, incoordination, 
swelling or deformity such as to warrant an even higher 
evaluation.  The benefit of the doubt has been resolved in 
the veteran's favor to the extent indicated. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § § 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Code 5292.


ORDER

An increased rating of 20 percent for spondylolisthesis, L5-
S1, is granted, subject to the law and regulations governing 
the payment of monetary benefits.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

